ON REHEARING
RATLIFF, Chief Judge.
International Fidelity Insurance Co., Inc., (International Fidelity) contends our decision in International Fidelity Insurance Co. v. State (1991), Ind.App., 567 N.E.2d 1161 is inconsistent with our opinion in Allied Fidelity Inswrance Co. v. State (1986), Ind.App., 494 N.E.2d 985. We cited Allied Fidelity Insurance Co. solely for the proposition that the bondsman must "produce the defendant" in the court in which the order was given.
We find Allied Fidelity Insurance Co. to be distinguishable from the present case. The issue in Allied Fidelity Insurance Co. was whether the court could extend the statutory time period during which the bondsman must "produce the defendant". Furthermore, we note that in the present case Kokot was released on bond in Illinois, and thus was not "in custody". It remained the duty of International Fidelity to produce her in the court in which the order was given. We do not believe Allied Fidelity Insurance Co. requires a contrary result.
Rehearing denied.
BUCHANAN and STATON, JJ., concur.